Opinion filed July 30, 2015




                                      In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-15-00009-CV
                                    __________

                IN THE INTEREST OF M.M.S., A CHILD


                      On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                          Trial Court Cause No. C45736


                       MEMORANDUM O PI NI O N
       This is an appeal from an order in which the trial court terminated the
parental rights of M.M.S.’s mother and father and appointed the Department of
Family and Protective Services to be the permanent managing conservator of
M.M.S. The mother filed a notice of appeal. We affirm.
       On appeal, the mother presents two issues for review. In both issues, the
mother challenges the sufficiency of the evidence regarding the trial court’s refusal
to appoint the intervenor grandparents as conservators or, alternatively, permit
them to continue visitation with M.M.S. The mother does not challenge the trial
court’s order insofar as it terminated her parental rights.          Furthermore, the
intervenors have not filed an appeal.
      We are of the opinion that the mother lacks standing to assert the complaints
made in both of her issues because she has not contested the termination of her
parental rights and because she has no justiciable interest in the intervenors’ access
to the child. By failing to challenge the termination of her parental rights, the
mother has become a former parent with no legal rights with respect to M.M.S.
See TEX. FAM. CODE ANN. § 161.206(b) (West 2014) (order terminating parent-
child relationship divests the parent of all legal rights and duties with respect to the
child). Therefore, the mother has no standing to challenge the portion of the
termination order that relates to the appointment of conservators for M.M.S. See
In re Y.V., No. 02-12-00514-CV, 2013 WL 2631431, at *1–2 (Tex. App.—Fort
Worth June 13, 2013, no pet.) (mem. op.); In re A.S., No. 10-09-00076-CV, 2009
WL 3488336, at *4 (Tex. App.—Waco Oct. 28, 2009, pet. denied) (mem. op.); In
re H.M.M., 230 S.W.3d 204, 204–05 (Tex. App.—Houston [14th Dist.] 2006, no
pet.); see also In re R.A., No. 07-08-0084-CV, 2009 WL 77853, at *2 (Tex. App.—
Amarillo Jan. 13, 2009, no pet.) (mem. op.). Nor does the mother have standing to
challenge the trial court’s refusal to permit the intervenors to have visitation with
or access to the child. See In re H.M.J.H., 209 S.W.3d 320, 321 (Tex. App.—
Dallas 2006, no pet.) (“[A]n appealing party may not complain of errors that do not
injuriously affect it or that merely affect the rights of others.” (alteration in
original) (quoting Torrington Co. v. Stutzman, 46 S.W.3d 829, 843 (Tex. 2000)
(internal quotation marks omitted)).
      Moreover, even if the mother does have standing to challenge the trial
court’s rulings as to conservatorship, her contentions are without merit. When a
trial court terminates the parent-child relationship with respect to both parents, the
court must appoint a suitable and competent adult, the Department, or a licensed
                                           2
child-placing agency as the managing conservator of the child. FAM. § 161.207.
The findings necessary to appoint a nonparent as sole managing conservator need
only be established by a preponderance of the evidence. Lewelling v. Lewelling,
796 S.W.2d 164, 167 (Tex. 1990).         Consequently, we review a trial court’s
conservatorship decision under a less stringent standard of review than the standard
for termination. In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). A conservatorship
determination is subject to review for an abuse of discretion and may be reversed
only if that determination was arbitrary and unreasonable. Id.
      The trial court’s determination in this case was not arbitrary or unreasonable.
The evidence at trial indicated that the intervenors would not be appropriate
conservators for various reasons, including the condition of their home and the fact
that, in their petition to intervene, they listed their own address as the address at
which the father could be served. The intervenors had been informed that the
father was not to have any contact with M.M.S. other than visitation supervised by
the Department. M.M.S.’s father used methamphetamine daily and admitted to
“handling    so   much    methamphetamine[]      that   his   pores   were    oozing
methamphetamine.” Because the record in this case supports the trial court’s
determinations as to conservatorship, the trial court did not abuse its discretion.
Both of the mother’s issues on appeal are overruled.
      We affirm the order of the trial court.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE
July 30, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          3